Citation Nr: 0122768	
Decision Date: 09/19/01    Archive Date: 09/24/01

DOCKET NO.  98-13 488	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for headaches as due to 
an undiagnosed illness.

2.  Entitlement to service connection for a psychiatric 
disorder as due to an undiagnosed illness.

3.  Entitlement to service connection for insomnia as due to 
an undiagnosed illness.

4.  Entitlement to service connection for memory loss as due 
to an undiagnosed illness.

5.  Entitlement to service connection for a skin rash as due 
to an undiagnosed illness.

6.  Entitlement to service connection for joint aches as due 
to an undiagnosed illness.

7.  Entitlement to service connection for muscle aches as due 
to an undiagnosed illness.

8.  Entitlement to service connection for fatigue as due to 
an undiagnosed illness.

9.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
bilateral knee disorder.

10.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
back disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

  
ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran had active service from August 1982 to July 1992, 
including service in the Southwest Asia theater of operations 
during the Persian Gulf War.  This matter is currently before 
the Board of Veterans' Appeals (Board) on appeal from a March 
1998 rating decision by the Cleveland, Ohio, Regional Office 
(RO) of the Department of Veterans Affairs (VA).  A notice of 
disagreement was received in April 1998, a statement of the 
case was issued in May 1998, and a timely substantive appeal 
was submitted in July 1998.

The Board notes that, after issuance of the April 2000 
supplemental statement of the case and transfer of the claims 
file to the Board, the veteran submitted additional evidence.  
That evidence appears to be relevant to the veteran's claim 
that he has submitted new and material evidence to reopen a 
claim of entitlement to service connection for a back 
disorder.  The evidence is not relevant to any other claim.  
The additional evidence was accompanied by a waiver of the 
procedural right to consideration of the evidence by the 
agency of original jurisdiction, and the Board may proceed 
with appellate review of this issue.  38 C.F.R. § 20.1304(c) 
(2000).

The veteran's claims of entitlement to service connection for 
an acquired psychiatric disorder and for muscle aches as due 
to an undiagnosed illness are addressed in the REMAND 
appended to this decision.  


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the claims addressed in this decision has been obtained.

2.  There is a medical diagnosis of headaches due to an 
undiagnosed illness.  

3.  The medical evidence establishes that the veteran has 
insomnia, and there is medical opinion that the etiology of 
that symptom is unknown.  

4. There is a medical diagnosis of memory loss due to an 
undiagnosed illness.

5.  The medical evidence establishes that the veteran was not 
treated for tinea versicolor prior to service, but required 
treatment throughout service, and he has required treatment 
chronically since service.

6.  The medical evidence establishes that the veteran has 
joint arthralgia of unknown etiology.

7.  The medical evidence establishes that the veteran has 
greater than normal fatigue and fatigability, and establishes 
that the etiology of this symptom is unknown.  

8.  A claim of entitlement to service connection for a 
bilateral knee disorder was initially denied by a rating 
decision issued in March 1993, and a request to reopen that 
claim was most recently denied by a July 1995 rating 
decision; in the absence of timely substantive appeals those 
decisions became final.  

9.  The evidence submitted since the March 1993 and July 1995 
denials of the claim for service connection for a bilateral 
knee disorder is cumulative and repetitive.

10.  A claim of entitlement to service connection for a low 
back disorder was denied by a rating decision issued in March 
1993; in the absence of timely substantive appeal, that 
decision became final, but evidence providing a more complete 
picture of the veteran's disability has been submitted to 
reopen the claim.  

11.  The veteran complained of back pain in service, 
lumbosacral strain was diagnosed proximate to service, and 
the veteran continues to manifest back pain, variously 
diagnosed, but there is no medical evidence or opinion 
linking his complaints of chronic low back pain to any post-
service etiology.  


CONCLUSIONS OF LAW

1.  Headaches due to an undiagnosed illness were incurred in 
or as a result of service.  38 U.S.C.A. §§ 1110, 1117, 1131, 
5107(b) (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.102, 
3.303(b), (d), 3.317 (2000).

2.  Insomnia due to an undiagnosed illness was incurred in or 
as a result of service.  38 U.S.C.A. §§ 1110, 1117, 1131, 
5107(b) (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.102, 
3.303(b), (d), 3.317 (2000).

3.  Memory loss due to an undiagnosed illness was incurred in 
or as a result of service.  38 U.S.C.A. §§ 1110, 1117, 1131, 
5107(b) (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.102, 
3.303(b), (d), 3.317 (2000).

4.  Evidence submitted since a final March 1993 denial of 
service connection for tinea versicolor is new and material, 
and the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 
1991); 38 C.F.R. §§ 3.156, 3.160 (2000).

5.  Tinea versicolor was incurred or aggravated in service.  
38 U.S.C.A. §§ 1110, 5107(b) (West 1991 & Supp. 2001); 38 
C.F.R. §§ 3.102, 3.303 (2000).

6.  Joint aches due to an undiagnosed illness were incurred 
in or as a result of service.  38 U.S.C.A. §§ 1110, 1117, 
1131, 5107(b) (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.102, 
3.303(b), (d), 3.317 (2000).

7.  Fatigue due to an undiagnosed illness was incurred in or 
as a result of service.  38 U.S.C.A. §§ 1110, 1117, 1131, 
5107(b) (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.102, 
3.303(b), (d), 3.317 (2000).

8.  A March 1993 rating decision which denied entitlement to 
service connection for a bilateral knee disorder on the 
merits, and a July 1995 denial of a request to reopen the 
claim, are final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§§ 3.160(d), 20.302(a) (2000).

9.  Evidence submitted since the March 1993 and July 1995 
denials is not new or material, and those RO decisions are 
final and are not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 
1991); 38 C.F.R. §§ 3.156, 3.160 (2000); 66 Fed. Reg. 45620-
32 (Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)).

10.  Evidence submitted since a final March 1993 rating 
decision which denied entitlement to service connection for a 
back disorder is new and material, and the claim is reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. §§ 3.156, 
3.160 (2000).

11.  Lumbosacral strain was incurred in service.  38 U.S.C.A. 
§§ 1110, 5107(b) (West 1991 & Supp. 2001); 38 C.F.R. §§ 
3.102, 3.303 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he is entitled to service 
connection for headaches, insomnia, memory loss, joint aches, 
and fatigue of unknown etiology, and for a skin disorder, 
because he has experienced these symptoms chronically since 
the Persian Gulf War.  He argues that he has submitted new 
and material evidence to reopen claims for service connection 
for a bilateral knee disorder and for a back disorder.

Service connection may be granted for a disease or injury 
incurred in or aggravated during service.  38 U.S.C.A. §§ 
1110, 1131; 38 C.F.R. § 3.303.  In addition, service 
connection may be granted for any disease diagnosed after 
discharge, when the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

On November 2, 1994, Congress enacted the Persian Gulf War 
Veterans' Benefits Act, Title I of the Veterans' Benefits 
Improvements Act of 1994, Pub. L. 103-446.  That statute 
authorized VA to compensate a veteran who served in the Armed 
Forces in the Southwest Asia theater of operations during the 
Persian Gulf War, if the Persian Gulf veteran suffers from a 
chronic disability resulting from an undiagnosed illness or 
combination of undiagnosed illnesses which became manifest 
either during active duty in the Southwest Asia Theater of 
Operations during the Persian Gulf War, or to a degree of 10 
percent or more within a presumptive period following service 
in the Southwest Asia Theater of Operations during the 
Persian Gulf War.  38 U.S.C.A. § 1117.  An undiagnosed 
illness may be manifested by a number of signs or symptoms, 
and those signs or symptoms must have existed for at least 
six months or have manifested episodes or improvement or 
worsening over a six-month period in order to be considered 
chronic, and may not be attributable to any known clinical 
diagnosis.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.  See also 
VAOGCPREC 8-98 (1998).

The Board notes that, during the pendency of this claim, 
there has been a significant change in the applicable 
statutory law.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This enactment 
removed the requirement that the veteran submit a well-
grounded claim in order to trigger VA's duty to assist in the 
development of evidence, and altered the extent of the duty 
to assist and duty to notify the claimant during the 
development process.  

In this case, the RO has met its duty to assist the appellant 
in the development of these claims under the VCAA by virtue 
of the description of the criteria for service connection and 
for new and material evidence.  The veteran was advised of 
the evidence necessary to substantiate his claims in a May 
1998 statement of the case (SOC), and in April 1999, June 
1999, and April 2000 supplemental SOCs.  The veteran also 
provided testimony at a February 2000 personal hearing.

The Board is satisfied that all relevant facts have been 
properly and sufficiently developed, and that the duty to 
assist the veteran to develop evidence and the duty to notify 
the veteran of evidence necessary to establish his claim, 
including under the VCAA, have been met, particularly in 
light of the favorable disposition or remand of each of the 
original claims for service connection as due to an 
undiagnosed illness.  Further discussion of the compliance 
with the VCAA and implementing regulations is included below 
in the discussion of the determination as to the request to 
reopen the claim for service connection for a knee disorder, 
as that determination is the only determination in this 
decision which is adverse to the veteran.  

1.  Claims for service connection for undiagnosed illness

A. Headaches

On VA examination conducted in September 1998, the examiner 
noted the history of the veteran's frequent complaints of 
headaches, beginning with complaints noted on multiple 
outpatient visits in 1994.  The examiner noted that, despite 
the clear documentation in the medical records of the 
frequent complaints of headache, the veteran had denied any 
history of headaches when the examiner saw the veteran 
previously.  The veteran described the headaches as 
essentially daily, lasting about six hours, usually with 
dull, aching pain, but he described having stabbing pain at 
least once daily.  The examiner concluded that the veteran 
had headaches caused by an unknown illness.  

In a treatment note dated in February 2000, describing the 
findings on a January 2000 examination of the veteran, the 
provider concluded that the veteran had an anxiety disorder 
and that his headaches were "partly" due to anxiety.  

The opinion provided in the September 1998 clinical note is 
favorable to the veteran's claim, while the other opinion of 
record as to this symptom, the February 2000 opinion, is less 
favorable.  However, as the provider did not indicate in the 
February 2000 note that all of the veteran's headache 
disability was attributable to anxiety, the Board finds that 
this opinion is not entirely contradictory when compared to 
the opinion provided in September 1998.  The unfavorable 
evidence is not of such weight as to outweigh the favorable 
evidence of the September 1998 treatment visit.

Thus, the evidence warrants a grant of service connection for 
headaches as due to an undiagnosed illness.  38 U.S.C.A. 
§ 1117.

B. Insomnia

By a claim submitted in June 1996, the veteran sought service 
connection for several disorders he claimed were due to an 
undiagnosed illness.  Insomnia was not among the disorders 
claimed.  On examination conducted in August 1996, the 
veteran reported trouble sleeping some nights, and reported 
he was tired regardless of whether he got three hours of 
sleep or six hours of sleep or more.  The examiner concluded 
that the veteran had a history of insomnia with greater than 
normal tiredness following participation in the Persian Gulf 
war.

At the time of VA outpatient treatment in January 1997, the 
veteran complained of difficulty sleeping.  On outpatient 
examination in August 1999, the provider concluded that the 
veteran had a two-year history of early awakening, and 
concluded that this symptom, together with the other symptoms 
noted, left an impression that the veteran had Gulf War 
Illness.

At his February 2000 personal hearing, the veteran testified, 
in essence, that he continued to have chronic insomnia.

While the medical evidence regarding the current severity of 
the veteran's insomnia symptoms is somewhat unclear, the 
veteran's testimony that he continues to experience insomnia 
is credible.  The medical evidence includes an opinion that, 
given the veteran's symptoms of insomnia and other symptoms 
of uncertain and unexplained etiology, he has a Gulf War 
illness.  Moreover, there is no medical evidence which 
suggests that the veteran's insomnia may be attributed to any 
known medical disorder or diagnosed condition.  The evidence 
supports a finding that the veteran is entitled to service 
connection for insomnia as due to an undiagnosed illness.  
38 U.S.C.A. § 1117.

C. Memory Loss

The VA examination conducted in September 1998 reflects that 
the veteran reported impairment of his short-term memory, but 
the examiner found no objective signs of memory loss, and 
concluded that the veteran's memory was not impaired.  

The provider who examined the veteran in August 1999 noted 
that the veteran had difficulty with the Oral Trails B 
examination of memory.  After reviewing the veteran's current 
symptoms and history of symptoms, and examining the veteran, 
the provider concluded that the veteran had an undiagnosed 
Gulf War illness, manifested by the "CDC symptoms complex" 
and positive findings of impairment of memory.  The objective 
findings of impairment of memory have not been attributed to 
any etiology other than an undiagnosed illness.  The 
favorable medical opinion warrants a grant of service 
connection for memory loss as due to an 
undiagnosed illness.  


D. Joint aches

By a claim submitted in June 1996, the veteran sought service 
connection for aching joints as due to an undiagnosed 
illness.  On VA examination conducted in August 1996, the 
veteran complained of aches, pain, and soreness in several 
joints for no specific reason, such as injury, accident, or 
trauma.  One examiner concluded that the veteran had a 
history of multiple joint pain, with normal joints.  One 
examiner concluded that the veteran had arthralgia of the 
joints, etiology unknown.

Private medical evaluation conducted in November 1996 
resulted in assignment of a diagnosis of fibromyalgia.  The 
provider who conducted VA outpatient examination in January 
1997 concluded that the veteran had arthralgia of unknown 
etiology.  On VA examination conducted in March 1997, the 
veteran complained of weakness and aching in the joints.  The 
examiner conduced that the veteran had multiple arthralgias 
with fibromyalgia.  A February 1998 VA medical outpatient 
record reflects that a possible diagnosis of arthritis or 
unclassified connective tissue process was assigned following 
evaluation of the veteran's complaints.  A December 1998 VA 
medical statement indicated that the veteran had been 
followed by the VA clinical team for two years, and that 
evaluations for Lyme disease and systemic lupus erythematosus 
(SLE) were negative and that neurology and rheumatology 
evaluations were negative.

Treatment notes of August 1999 VA outpatient evaluation 
reflect that the veteran had a 5-year history of pain 
affecting several joints.  The provider concluded that this 
symptom, in conjunction with other symptoms noted, left an 
impression that the veteran had Gulf War Illness.  January 
2000 outpatient treatment notes reflect, in essence, that the 
veteran continued to have muscle and joint pain of uncertain 
etiology, and that all workups were negative.

The medical evidence as a whole establishes that the veteran 
has chronic arthralgia of multiple joints.  The medical 
evidence establishes that all evaluations for possible 
etiologies of such joint pain have been negative.  
Nevertheless, the veteran continues to have joint arthralgia.  
The medical evidence also establishes that various diagnoses 
have been suggested as possible etiologies of these symptoms, 
but each of these medical disorders has been ruled out.  
There is no medical opinion attributing the veteran's 
complaints of joint aches to any known diagnosis.  While the 
veteran's joint aches have been variously diagnosed, the 
medical evidence as a whole establishes that the veteran has 
joint aches, or arthralgia, of unknown etiology.  As such, 
service connection for joint aches as due to an undiagnosed 
illness is warranted under the applicable statues and 
regulations.  38 U.S.C.A. § 1117.

E. Fatigue

By a claim submitted in June 1996, the veteran sought service 
connection for several disorders he claimed were due to an 
undiagnosed illness.  Fatigue was not among the disorders 
claimed.  However, on examination conducted in August 1996, 
the veteran reported he was tired regardless of whether he 
got three hours of sleep or six hours of sleep or more.  He 
reported that he was not tired upon awakening, but tiredness 
would set in about an hour after he awoke, either from a nap 
or in the morning.  The examiner concluded that the veteran 
had a history of insomnia with greater than normal tiredness 
and easier fatigability than normal following participation 
in the Persian Gulf war.

On VA examination conducted in March 1997, the examiner 
concluded that the veteran had chronic fatigue of unknown 
etiology. At the time of outpatient clinical treatment in 
June 1999, the examiner noted that the veteran's symptoms of 
anxiety and malaise/fatigue had essentially disappeared, but 
the symptoms of easy fatigability of some muscles remained.  
July 1999 outpatient treatment notes reflect that the veteran 
experienced exacerbation of myalgia and muscle fatigue.  On 
examination in August 1999, the outpatient provider concluded 
that the veteran had Gulf War Illness.  The examiner again 
noted that all evaluations and diagnostic examinations had 
been negative.  In January 2000, that same outpatient 
provider noted that the veteran continued to have malaise and 
fatigue of uncertain etiology.  

The medical evidence establishes that the veteran has been 
symptomatic for fatigue chronically for a period in excess of 
6 months.  The medical evidence establishes that this symptom 
has not been attributed to any known, medically-diagnosed 
disorder.  There is medical opinion that the symptom is of 
uncertain etiology.  Service connection for fatigue as due to 
an undiagnosed illness is warranted.  38 U.S.C.A. § 1117.

2.  Requests to reopen claims

The RO's March 1993 decision which denied service connection 
for a skin disorder, a bilateral knee disorder, and a back 
disorder became final when the veteran did not submit a 
substantive appeal either within one year of the date of the 
letter notifying him of each disallowance.  38 U.S.C.A. § 
7105(c); 38 C.F.R. § 3.160(d) (2000).  

To reopen a claim, new and material evidence must be 
presented or secured.  38 U.S.C.A. § 5108 (West 1991); Butler 
v. Brown, 9 Vet. App. 167, 171 (1996).  In particular, the 
Board notes that, although the VCAA has redefined the duty to 
assist a claimant in developing evidence and the duty to 
notify a claimant of the evidence necessary to substantiate a 
claim, the provisions of the VCAA do not require VA to reopen 
a claim that has been disallowed except when new and material 
evidence is presented as described in 38 U.S.C.A. § 5108. 

New and material evidence means evidence not previously 
submitted which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with the evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  No 
other standard than that articulated in the regulation 
applies to the determination.  See Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998).  Regulatory amendments effective in 
November 2000 define material evidence as evidence which, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  See also 66 Fed. Reg. 45620-32 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. § 3.156(a)).

The regulation does not identify the qualities evidence must 
have to be "so significant that it must be considered in 
order to fairly decide the merits of the claim."  38 C.F.R. 
§ 3.156(a).  It is reasonable to require evidence submitted 
since the pertinent date to "contribute to a more complete 
picture of the circumstances surrounding the origin of a 
veteran's injury or disability, even where it will not 
eventually convince the Board to alter its ratings decision."  
Hodge, supra, at 1363.  When determining whether a claim 
should be reopened, the credibility of the newly submitted 
evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 
510 (1992). 

The Board also notes that Hodge and following cases set forth 
a three-step analysis to be applied in determining whether 
evidence was new and material.  Elkins v. West, 12 Vet. App. 
209 (1999); Winters v. West, 12 Vet. App. 203 (1999).  The 
second step of that analysis required VA to determine whether 
the claim is well-grounded under 38 U.S.C.A. § 5107(a).  
However, in November 2000, certain provisions of the laws 
governing veterans' benefits were amended, so that a veteran 
is no longer required to submit a well-grounded claim. 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  Therefore, the portion of the 
analysis in Hodge regarding determination of whether the new 
and material evidence establishes a well-grounded claim has 
not been applied by the Board. 

A.  Skin disorder, including as request to reopen

The veteran's service medical records reflect that he sought 
medical treatment for a skin rash in June 1983, a few months 
after his service induction.  At that time, he provided a 
history of having a rash on his arms and back for 24 months.  
In August 1985, the veteran again sought treatment for a rash 
on the arms, back, and upper thighs.  In November 1986, the 
veteran sought treatment for a rash on his face, arms, back, 
and legs.  He reported having had the rash for 15 years.  The 
physician assigned a diagnosis of tinea versicolor.  

On VA examination conducted in October 1992, the veteran 
provided a history of skin rash since 1982.  Hypopigmented 
macules, diffuse and isolated on the arms, and more numerous 
lesions on the back, were noted.  A diagnosis of tinea 
versicolor was assigned.  By a March 1993 rating decision, 
the RO denied service connection, determining that the skin 
disorder pre-existed the veteran's service.  

The evidence submitted since that time includes the report of 
March 1997 VA examination.  At that time, the examiner noted 
that the veteran had hypopigmented macules on his chest, 
back, upper arms, and neck, indicative of tinea versicolor.

On October 1998 VA examination, the veteran reported a 
history of tinea versicolor while in service, and the 
examiner founds residual or active lesions on the veteran's 
forearm and left face.  The examiner assigned a diagnosis of 
residual or recurrent tinea versicolor on left face and both 
forearms.  The examiner found no skin disorder other than 
tinea versicolor.  

There is no medical evidence that the veteran has any 
undiagnosed skin disorder, although he does have a diagnosed 
skin disorder, tinea versicolor.  In the absence of medical 
evidence that there is an undiagnosed skin disorder, service 
connection for an undiagnosed skin disorder is not authorized 
by law.  38 U.S.C.A. §§ 1110, 1117.  

However, the veteran's claim for service connection for a 
skin disorder must be considered under any possible theory of 
service connection.  Schroeder v. West, 212 F.3d 1265, 1271 
(Fed. Cir. 2000).  The RO considered whether the veteran's 
claim for service connection for a skin disorder could be 
granted on a direct incurrence basis.  However, as a claim 
for service connection for a skin disorder on that basis had 
been denied in March 1993, a claim on that basis may not be 
reopened in the absence of new and material evidence.  The 
Board must therefore, consider, as the RO did, whether the 
evidence submitted since the prior denial of the claim is new 
and material.  

The new evidence submitted since the March 1993 denial 
includes reports of November 1996, March 1997, and October 
1998 VA examinations.  Those examination reports, as well as 
additional outpatient clinical records, reflect that the 
veteran continues to require episodic treatment of tinea 
versicolor, and that he has residual hypopigmentation.  The 
diagnosis of tinea versicolor, and the veteran's report of 
having the same rash prior to service, were of record at the 
time of the prior denial.  However, the additional evidence 
provides a more complete picture of veteran's disability, 
and, in particular, continues to reflect that the veteran has 
experienced chronic recurrences of tinea versicolor requiring 
treatment, and reflects that the repeated episodes of tinea 
have left permanent residuals.  

As such, this evidence is new, in that it was not previously 
of record, and is material, in that it bears directly on the 
determination as to whether the veteran experienced any 
permanent increase in disability due to a skin disorder 
during service.  This evidence, which provides a more 
complete picture of the veteran's skin disorder, is new and 
material to reopen the claim, including when considered under 
the VCAA, which, as noted above, precludes determining 
whether the new and material evidence establishes a well-
grounded claim, and amended regulations defining new and 
material evidence as evidence establishing a an unestablished 
fact necessary to substantiate the claim.  See 66 Fed. Reg. 
45630-32 (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R. § 3.156(a)).

In reviewing the evidence as a whole, the Board notes that no 
findings of a skin disorder were noted on the veteran's 
induction examination, and no residuals of past episodes of 
tinea versicolor were noted in service when the veteran was 
treated for tinea versicolor, even though the veteran 
provided a history of having a skin disorder prior to 
service.  The Board also notes that the veteran's history as 
reported is devoid of any indication that he required medical 
treatment for a skin disorder prior to service, even though 
he reported having had a skin disorder.  The medical evidence 
establishes that the veteran was treated in service for tinea 
versicolor on numerous occasions, and used special soap to 
prevent recurrences on an ongoing basis through much of his 
service.  The post-service evidence proximate to service 
reflects that the veteran continued to complain of tinea 
versicolor after service.  The evidence now available 
reflects that the veteran has continued to require treatment 
for tinea chronically for several years following service, 
and reflects that he now has residuals which are permanent.  

There is no medical evidence that the veteran had permanent 
skin residuals of any skin disorder prior to service.  There 
is no medical evidence that the veteran had tinea versicolor 
prior to service, because, although the veteran reported that 
he had a skin disorder manifested by the same rash prior to 
service, it is not clear that he was ever medically diagnosed 
as having tinea versicolor prior to service.  In any event, 
the evidence, including the history provided by the veteran, 
does not reflect that the veteran had required medical 
treatment for tinea versicolor prior to service, and there is 
no indication that the veteran required ongoing medical 
treatment of a skin disorder prior to service.  

As the post-service medical evidence establishes that the 
veteran has residuals of tinea versicolor, and has recurrent 
tinea versicolor, the Board finds that the new evidence 
establishes that, if tinea versicolor pre-existed service, 
the increase in symptomatology in service has been chronic 
since service and has resulted in permanent residuals.  
38 C.F.R. § 3.306; Hunt v. Derwinski, 1 Vet. App. 292, 297 
(1991).  The medical evidence meets the criteria for a 
finding that the veteran's tinea versicolor, if existing 
prior to service, was aggravated during service, so as to 
warrant service connection for that disability. 

B.  Request to reopen claim for service connection for a knee 
disorder

The service medical records reflect that the veteran was seen 
in service for complaints of left knee pain on at least two 
occasions.  However, the periodic examinations of record, and 
the routine outpatient treatment records associated with the 
file, include no evidence that the veteran manifested or 
incurred a chronic knee disorder in service. 

By a claim submitted in September 1992, the veteran sought 
service connection for swelling and fluid on both knees.  
There were no objective findings of any knee pathology or 
abnormality on VA examination conducted in October 1992, 
other than the veteran's subjective complaints of pain, and 
there was no assigned diagnosis for those complaints.  By a 
rating decision issued in March 1993, a claim of entitlement 
to service connection for a bilateral knee disorder was 
denied.

Following that denial, the veteran submitted a request to 
reopen the claim in January 1995.  Evidence submitted 
subsequent to the March 1993 rating decision which was 
considered in evaluating the January 1995 claim included VA 
outpatient treatment records through February 1995, as well 
as additional private treatment records dated through April 
1995. 

The VA and private clinical records from January 1994 through 
February 1995 reflect that the veteran continued to seek 
medical treatment for complaints of knee pain.  The veteran 
sustained a knee injury in 1995 when he fell down some steps 
and twisted the right knee.  Private radiologic examination 
conducted in February 1995 disclosed no knee pathology, and 
diagnosis of chondrocalcinosis was ruled out.  However, this 
evidence was devoid of objective findings of knee abnormality 
or diagnosis of any knee disorder, and the request to reopen 
the claim was denied in July 1995. 

Evidence submitted since the July 1995 denial of the request 
to reopen the claim includes additional VA and private 
outpatient treatment records dated through February 2000.  
The Board notes that private clinical records dated in 
February 2000 do not include a report of assessment of or 
radiologic examination of the veteran's knees.  

The VA records from 1995 to 2000 reflect continued complaints 
of knee pain without assignment of a diagnosis.  An August 
1996 VA examination report reflects that the veteran 
complained of joint pain of multiple joints.  On objective 
examination, the joints were described as normal.  Radiologic 
examination of the knees disclosed no abnormality.  No 
diagnosis was assigned for the veteran's complaints of knee 
pain.

The report of a Persian Gulf registry examination in November 
1996 reflects that the veteran complained of knee pain, but 
the examiner was unable to assign a diagnosis for or 
determine the etiology of the knee pain.  October 1998 
radiologic examination of the knees failed to disclose any 
abnormality.  A December 1998 statement submitted by the 
veteran's primary VA physician noted that the veteran was 
being followed for chronic myalgias, but that statement did 
not assign a diagnosis for the veteran's knee disorder.

The veteran's testimony at a February 2000 personal hearing 
did not identify any medical evidence which would establish 
that he had a diagnosed knee disorder.   

The additional clinical records continue to reflect, as the 
earlier records did, that the veteran had occasional 
complaints of knee pain.  These records are repetitive of the 
history and allegations considered at the time of the prior 
denial of service connection for a knee disorder, as those 
records reflect that the veteran provided a history of knee 
pain since service, the same information the RO previously 
considered.  

Similarly, the VA radiologic examinations subsequent to July 
1995 continue to disclose no abnormality of the knees, 
despite the veteran's long-term complaints of knee pain.  The 
veteran's complaints of knee pain were included in the 
evidence on which the previous denial was based.  The VA 
clinical records and the private clinical records are devoid 
of any evidence or opinion establishing, suggesting, or 
tending to suggest or infer that the veteran incurred or 
aggravated a knee disorder in service.  

After a careful review of the evidence of record, it is found 
that the additional evidence which the veteran has submitted 
is not "new" or "material."  Although the veteran has 
submitted additional evidence which was not of record at the 
time of the 1993 or 1995 rating decisions, "new" evidence 
means more than evidence which was not previously physically 
of record.  To be "new," additional evidence must be more 
than merely cumulative.  Colvin v. Derwinski, 1 Vet. App. 171 
(1991).  The evidence in this case, to include the private 
and VA clinical examinations and the veteran's hearing 
testimony, is only "new" to the extent that it is more 
recent than the evidence of record in 1995.  None of the 
evidence is material to establish that the veteran has a 
diagnosed disorder of the knee.  The new evidence does not 
establish any unestablished fact necessary to substantiate 
the claim.  See 66 Fed. Reg. 45620-32 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)).  As such, the request to reopen the claim must be 
denied.  

The Board has considered this determination in light of the 
VCAA and recently-published regulations implementing the 
VCAA.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5109A, 
5124-5126 (West Supp. 2001); 66 Fed. Reg. 45620-32 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  In particular, the Board notes 
that the veteran was specifically advised of the need to 
submit new and material evidence, and the fact that he had 
not submitted new and material evidence, and specifically the 
fact that no knee disorder was medically diagnosed, in a May 
1998 statement of the case (SOC), and in April 1999, June 
1999, and April 2000 supplemental SOCs.  The Board finds that 
this notification complies with the VCAA and amended 
regulations implementing the VCAA.  Id.  

C.  Request to reopen a claim for service connection for a 
back disorder

By a claim submitted in September 1992, the veteran sought 
service connection for residuals of a back injury.  The 
veteran's service medical records disclosed that he sought 
medical treatment for complaints of low back pain in December 
1985.  The veteran complained of pain radiating into the legs 
below the knee, without a history of trauma in the past 72 
hours.  In October 1987, the veteran again sought treatment 
for back pain.  He complained of lower back pain of two 
months' duration, fluctuating in severity.  No diagnosis was 
assigned.  In December 1990, the veteran reported back pain 
after moving equipment the previous day.  There was tightness 
of the paraspinal muscles.  The assigned diagnosis was back 
strain with mild muscle spasm.  In August 1991, the veteran 
complained of low back pain without radiation of pain into 
the legs.  Mechanical back pain was diagnosed.  Periodic 
examinations during service were devoid of any notation of 
complaints of back pain or findings for diagnosis of any back 
disorder.  

At the time of VA examination conducted in October 1992, the 
veteran complained of episodes of low back pain since 
sustaining a back injury in 1986.  He had no difficulty with 
ambulation, and he had full range of motion of the back.  
Radiologic examination of the lumbosacral spine disclosed 
narrowing of the disc space between L5 and S1 with a tilt of 
the upper lumbar spine to the left.  The examiner concluded 
that the veteran had lumbosacral strain.  Service connection 
was denied, on the basis that there was no evidence that the 
veteran's complaint of low back pain or the diagnosed 
lumbosacral strain was a chronic disability.

The new evidence since the 1993 rating decision includes 
private and VA outpatient clinical records.  VA outpatient 
clinical records dated in January 1995 reflect that the 
veteran complained of low back pain with bending.  He 
provided a history of going to the chiropractor occasionally 
for adjustments of the back.  The examiner concluded that the 
veteran had mild degenerative joint disease, lumbosacral 
spine.  

On VA examination conducted in August 1996, the veteran 
complained of chronic back pain since 1986, off and on.  
There were no objective manifestations of any back 
abnormality.  VA radiologic examination of the lumbosacral 
spine in august 1996 was interpreted as disclosing no 
significant bone pathology.  The examiner assigned a 
diagnosis of lumbosacral strain.

A private examiner who evaluated the veteran in November 1996 
found not objective abnormality of the back and concluded 
that the veteran had fibromyalgia.

The new evidence includes the report of a September 1998 VA 
examination, in which the examiner assigned a diagnosis of 
lumbosacral strain for the veteran's complaints of back pain.  
VA outpatient clinical records dated in July 1999 reflect 
that the veteran complained of muscle tightness of the back.  
Chronic myalgias were diagnosed.  A February 2000 private 
clinical record reflects assignment of several diagnoses for 
the veteran's back pain and symptomatology, including a 
diagnosis of thoracic sprain/strain and lumbar intervertebral 
disc syndrome.  Other clinical records reflect a diagnosis of 
minimal degenerative joint disease of the lumbosacral spine.  

This evidence is new, bears directly and substantially upon 
the specific matter under consideration, and is so 
significant that it must be considered in order to fairly 
decide the merits of the claim, since the new evidence 
specifically establishes the chronicity of the veteran's low 
back disorder, the fact which the RO found absent at the time 
of the prior final rating decision.  When evidence 
establishing an unestablished fact necessary to substantiate 
a claim, that evidence is material.  66 Fed. Reg. 45620-32 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§ 3.156(a)).  Because new and material evidence has been 
submitted, the claim is reopened.  

In reviewing the new evidence together with the evidence of 
record at the time of the prior denial, it is now clear that 
the veteran does have a chronic lumbar back disability.  The 
veteran's complaints at the time of the October 1992 VA 
examination, conducted less than three months after the 
veteran's service discharge, have persisted.  The veteran's 
lumbar disorder, although variously diagnosed, has persisted 
since that time.  There is no medical evidence or opinion 
linking his complaints of chronic low back pain to an post-
service etiology, although several examiners have referred to 
both the veteran's history of in-service injury and 
complaints and the chronic nature of his low back pain post-
service.  As such, this medical evidence at least supports an 
inference that the medical examiners see a plausible medical 
connection between the in-service complaints and the current 
complaints.  Hodges v. West, 13 Vet. App. 287, 291 (2000).

As back strain was diagnosed in service, and lumbosacral 
strain was diagnosed on VA examination less than three months 
after service, and lumbosacral strain has been diagnosed on 
several VA examinations since that time, the Board concludes 
that the medical evidence warrants a grant of service 
connection for lumbosacral strain.



ORDER

Entitlement to service connection for a disability manifested 
by headaches due to an undiagnosed illness is granted. 

Entitlement to service connection for a disability manifested 
by insomnia due to an undiagnosed illness is granted. 

Entitlement to service connection for a disability manifested 
by memory loss due to an undiagnosed illness is granted. 

Entitlement to service connection for tinea versicolor is 
granted.   

Entitlement to service connection for a disability manifested 
by joint aches due to an undiagnosed illness is granted. 

Entitlement to service connection for a disability manifested 
by fatigue due to an undiagnosed illness is granted. 

The appeal to reopen a claim of entitlement to service 
connection for a bilateral knee disorder is denied.

Service connection for a lumbosacral strain is granted.


REMAND

The veteran contends that he has an acquired psychiatric 
disorder and has muscle aches as manifestations of an 
undiagnosed illness.  The RO denied those claims as not well-
grounded.

As noted above, enactment of the VCAA in November 2000 
removed the requirement that a veteran submit a well-grounded 
claim in order to trigger VA's duty to assist in the 
development of a claim.  That enactment also redefined the 
obligations of VA with respect to the duty to assist, and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  Where laws or regulations change after a 
claim has been filed or reopened and before the 
administrative or judicial process has been concluded, the 
version most favorable to the appellant will apply unless 
Congress provided otherwise or has permitted the Secretary of 
Veterans Affairs to do otherwise and the Secretary has done 
so.  Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

The Board views the newly-enacted legislation as clearly more 
beneficial to the veteran.  Therefore, review of the 
veteran's remaining undiagnosed illness claims under the new 
legislation is required before the Board may proceed with 
appellate review. 

The Board also believes that the medical evidence of record 
does not allow for informed appellate review of the issue on 
appeal and that additional development, to include an 
appropriate VA medical examination, is necessary.  It is not 
unambiguously clear that either a medical examination or a 
medical opinion is unnecessary in deciding this claim.  An 
examination or opinion is treated as being necessary to make 
a decision on a claim under the VCAA if the evidence of 
record, including statements of the claimant, (i) contains 
competent evidence of current disability or persistent or 
recurring symptoms of disability; and (ii) indicates that 
disability or symptoms may be associated with active service; 
but (iii) does not contain sufficient medical evidence for a 
decision on the claim.  

The Board points out that whether a veteran has an 
undiagnosed illness as defined in the law and regulations is 
more a medical question than a factual one.  Further, when a 
veteran's symptoms are given vague diagnoses or different 
diagnoses from time to time, it may be that he actually has 
an undiagnosed illness as defined in the law.  Whether this 
is so in a particular case requires competent medical 
evidence.  Further factual development, to include further 
evaluation, assignment of more specific diagnoses, or further 
medical opinion, as necessary, is required. The Board notes 
that the provider who prepared an August 1999 outpatient 
clinical note assigned a diagnosis of Gulf War illness, and 
indicated that the veteran had "CDC symptom complex."  When 
the RO obtains medical opinion, explanation of that 
terminology should be obtained. 

On the basis of the current record, the Board has identified 
certain duties to notify and to assist that must be rendered 
to comply with the VCAA.  This development does not take the 
place of the RO's responsibility for also ensuring compliance 
with the VCAA.  Accordingly, the case is hereby REMANDED to 
the RO for the following actions:

1.  Current clinical records of the 
veteran's VA medical treatment from 
January 2000 to the present should be 
obtained.  The veteran should be 
requested to identify the private 
providers from whom he has received 
clinical treatment since February 2000, 
and, after obtaining the necessary 
authorization, the RO should attempt to 
obtain the identified records and 
associate those records with the claims 
file.  

2.  The veteran should be afforded the 
opportunity to identify or submit any 
additional clinical or other relevant 
records which might provide evidence of 
the veteran's clinical condition prior to 
or subsequent to his service, whether 
private or VA, to include employment 
medical records, records of time lost 
from employment, and the like.

3.  The veteran should be afforded VA 
general medical, rheumatology, or other 
specialty examination as necessary to 
determine whether there are current 
indicators (either objective evidence 
perceptible to the examining physician or 
other, non-medical indicators capable of 
independent verification) of muscle pain, 
and, if so, to determine the etiology of 
the complaints of muscle pain.  The 
claims folder should be made available to 
the examiner(s) for review before the 
examination.  The examiner(s) must study 
the record before rendering an opinion 
whether the veteran has an undiagnosed 
illness as defined in the law and 
regulations:  The RO must provide each 
examiner with a copy of 38 CFR § 3.317 
(2000), and a copy of this remand 
decision.  Any necessary diagnostic 
examinations, including laboratory 
examinations, should be conducted.  If 
current complaints of muscle pain are 
attributed to a known diagnosis, the 
examiner should provide a medical opinion 
as to whether it is as likely as not that 
the diagnosed disorder was manifested 
during service, or was incurred or 
aggravated during service.  If objective 
indicators of muscle pain are present, 
but cannot be attributed to any known 
diagnosis, the examiner(s) should provide 
a medical opinion as to whether it is at 
least as likely as not that those 
symptoms are manifestations of an 
undiagnosed illness.  The examiners must 
provide a complete rationale for all 
conclusions and opinions.

4.  The veteran should be afforded VA 
psychiatric examination, and other 
specialty examinations as necessary, to 
determine whether the veteran has a 
psychiatric disorder.  If a psychiatric 
disorder or disorders are present, the 
examiner(s) should assign a diagnosis for 
each psychiatric disorder and should 
provide a medical opinion as to the 
likelihood that the psychiatric disorder 
had its onset in service, was aggravated 
in service, is proximate to any service-
connected disability, or otherwise 
resulted from any incident of the 
veteran's service, or is a manifestation 
of an undiagnosed illness.  The RO must 
provide each examiner with a copy of 38 
CFR § 3.317 (2000), and a copy of this 
remand decision.  The examiner(s) must 
provide a complete rationale for all 
conclusions and opinions.

5.  After completion of the above, the RO 
should review the expanded record and 
determine whether the benefits sought can 
be granted.  If any of the issues remain 
denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and be 
afforded an opportunity to respond.  
Thereafter, the case should be returned 
to the Board for appellate review. 

The purpose of this remand is to comply with the Veterans 
Claims Assistance Act of 2000 and to clarify matters of 
medical complexity.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.





		
	John E. Ormond, Jr.	
	Member, Board of Veterans' Appeals


 


